DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim of priority under 35 U.S.C. §120 for the present application as: a continuation application of US 16/811,128 filed on March 6, 2020 (issued as US 11,028,313 B2), and having an effective filing date of June 3, 2016, had been acknowledged in item 2 on page 2 of the Non-Final Office Action dated August 18, 2022 (hereinafter ‘NFOA’).

Response to Amendment
The 35 U.S.C. 101 rejection of claims 1-20, on the grounds of statutory double patenting as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,619,086 B2 (‘086 patent), has been withdrawn in view of the cancellation of said claims in the amendment submitted with Applicant’s reply to NFOA filed September 8, 2022 (hereinafter ‘Response’). 

The obviousness double patenting rejection (‘ODP’) of the present claims as unpatentable over claims 1-6 of USPN 11,028,313 B2, (the ‘313 patent, issued on June 8, 2021), that was previously made of record in item 6 on page 4 of NFOA, has been maintained for reasons set forth below in the instant action.

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office action.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28, 30, 32, 33, 37, 38 and 40 are rejected on the ground of nonstatutory ODP rejection as unpatentable over claims 1-6 of the ‘313 patent. 
The claims at issue are not identical in that the present claims are drawn to a mixed metal oxide nanoparticle compound/composition, whereas the claims of the ‘313 patent are drawn to a combination of an additive in combination with a nanoparticle compound (“composition”), wherein the additive is capable of being released from the nanoparticle (see abstract of the ‘313 patent).
However, these sets of claims are not patentably distinct from each other because they both involve the use of a metal oxide nanoparticle having a formula of [M1x M2y M3z].OnHm, wherein: M1, M2 and M3 are in the crystal lattice structure of the nanoparticle; M1 is a Column 13 element selected from aluminum, gallium, indium, or thallium; M2 and M3 are each a Column 2 metal, a Column 14 metal, or a transition metal, with the proviso that M2 and M3 are different, and wherein x is 0.03 to 3, y is 0.01 to 0.4, z is 0.01 to 0.4 and n and m are determined by the oxidation states of the metals M1, M2 and M3.  Claim 3 of the ‘313 patent expressly limits the composition containing two different metal oxide compounds (“mixed”). 
Thus, claims 21-28, 30, 32, 33, 37, 38 and 40 are rejected under ODP as unpatentable over claims of the ‘313 patent. 

Claims 21-30 and 32-43 are rejected on the ground of nonstatutory ODP as unpatentable over claims 1-20 of USPN 10,619,086 B2, (‘086 patent) that was issued on April 14, 2020. 
The claims at issue are not identical in that the present claims are drawn to a mixed metal oxide nanoparticle compound/composition, whereas the claims of the ‘086 patent are drawn to a combination of an additive in combination with a nanoparticle compound (“composition”), wherein the additive is capable of being released from the nanoparticle (claim 13 of the ‘086 patent).
However, these sets of claims are not patentably distinct from each other because they both involve the use of a metal oxide nanoparticle having a formula of [M1x M2y M3z].OnHm, wherein: M1, M2 and M3 are in the crystal lattice structure of the nanoparticle; M1 is a Column 13 element selected from aluminum, gallium, indium, or thallium; M2 and M3 are each a Column 2 metal, a Column 14 metal, or a transition metal, with the proviso that M2 and M3 are different, and wherein x is 0.03 to 3, y is 0.01 to 0.4, z is 0.01 to 0.4 and n and m are determined by the oxidation states of the metals M1, M2 and M3.  Claim 3 of the ‘086 patent expressly limits the composition containing two different metal oxide compounds (“mixed”) whereas claims 6 and 7 recite the additive as a scale inhibitor having sulfonated polycarboxylic acid functionality.   Claim 20 of the ‘086 patent recites the additive as a treatment additive, such as an asphaltene inhibitor. whereas claims 15 and 17 limit the treatment composition to a fluid that can comprise an aqueous liquid, such as water/salt water.
Thus, claims 21-30 and 32-40 are rejected under ODP as unpatentable over the claims of the ‘086 patent  

Allowable Subject Matter
 Claim 31 is objected to as dependent upon a rejected base claim but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the mixed metal oxide nanoparticle compound/composition as recited in present independent claim 21, wherein the nanoparticle compound/composition further comprises an additive and a coating, and wherein the additive is in the coating.

Response to Arguments
Applicant did not proffer any substantive arguments in Response to the prior double patenting rejections except to state that the rejections should be reconsidered due to the revisions of the present claims in the amendment submitted with Response.  The prior statutory double patenting rejection has been withdrawn whereas the ODP rejection over the ‘313 patent has been revised as discussed above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



September 23, 2022